—Determination of respondent New York City Housing Authority, dated June 21, 2000, terminating the subject tenancy, unanimously confirmed, the petition denied and the proceeding brought pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, New York County [Ronald Zweibel, J.], entered March 12, 2001), dismissed, without costs.
The determination is supported by substantial evidence that petitioner Morinia vacated the subject apartment in late 1997 and allowed her granddaughter, petitioner Wright, to take up residence without first requesting respondent’s authorization. No basis exists to disturb respondent’s findings of credibility, including those relating to Morinia’s intent to return to the apartment (see, Matter of Berenhaus v Ward, 70 NY2d 436, 443-444). The penalty of lease termination does not shock our sense of fairness (see, Matter of Wooten v Finkle, 285 AD2d 407, 408-409). Concur—Andrias, J.P., Rosenberger, Wallach, Rubin and Friedman, JJ.